6 A.3d 499 (2010)
TECH ONE ASSOCIATES, Petitioner
v.
BOARD OF PROPERTY ASSESSMENT, Appeals and Review of Allegheny County, West Mifflin Borough and West Mifflin Area School District, Respondents.
No. 303 WAL 2009.
Supreme Court of Pennsylvania.
October 13, 2010.

ORDER
PER CURIAM.
AND NOW, this 13th day of October, 2010, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
1. Whether, for real estate taxation purposes, the "economic reality test" announced in In re Appeal of Marple Springfield, 530 Pa. 122, 607 A.2d 708 (1992), applies to establish the fair market value of an improved property encumbered with a long-term lease which grants the lessee ownership of buildings and other improvements on the land.
2. Whether the Uniformity Clause of the Pennsylvania Constitution requires an improved property encumbered with a long-term lease, which grants the lessee ownership of buildings and other improvements on the land, to be taxed in the same manner as a similar, but unencumbered, property.